Citation Nr: 1102337	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-42 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a bilateral shin disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION

The Veteran served on active duty from March 1986 to December 
1989.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2008 rating decision by the 
Department of Veteran Affairs (VA) Regional Office in Roanoke, 
Virginia (RO).  The appeal is remanded to the RO.


REMAND

In October 2009, the Veteran timely requested a hearing before 
the Board.  As such, a remand is required in order to afford the 
Veteran a Board hearing with respect to this issue.  Accordingly, 
the case is remanded for the following action:

The RO must place the Veteran's name on the 
docket for a hearing at the RO before the 
Board, according to the date of his request 
for such a hearing.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

